Case: 16-10162   Date Filed: 10/12/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10162
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:15-cv-00089-RH-CAS

RONALD DAVID JONES,

                                                           Plaintiff-Appellant,

                                 versus

SECRETARY FOR CITY MANAGERS
JACK MCLEAN AND MIKE WADE,
Secretary City of Quincy,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 12, 2016)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-10162     Date Filed: 10/12/2016    Page: 2 of 3


      The District Court, adopting the Report and Recommendation of the

Magistrate Judge, sua sponte dismissed for failure to state a claim for relief the pro

se complaint Ronald David Jones filed in this case, seeking money damages under

42 U.S.C. § 1983 for alleged violations of his rights under the federal

constitutional and state common law. Jones appeals the dismissal. We affirm.


      The Magistrate Judge described the material allegations of Jones’ complaint

thusly:


      The complaint alleges that on April 22, 2014, the Mayor of Quincy went to
      Plaintiff's house and asked whether Plaintiff had ever received payment from
      the City of Quincy. The payment . . . presumably pertains to Plaintiff's
      utility bill. The Mayor told Plaintiff he should have already received a
      check and advised Plaintiff he had personally seen the list which contained
      Plaintiff's name. Plaintiff then went to City Hall to talk with Mike Wade,
      Interim City Manager, about his check. Plaintiff complains that Wade's
      secretary refused to let Plaintiff speak with him. When Plaintiff returned
      with his mother, Wade was standing in the lobby. Plaintiff tried to talk to
      Wade about the check when Wade asked Plaintiff to step into his office.
      Plaintiff contends the secretary, whose name is apparently unknown, was
      gesturing to Wade not to do so. Plaintiff contends the secretary was telling
      Wade "what to do." Plaintiff states that then he went to the City
      Commission meeting on May 13, 2014, the secretary came up to him, gave
      him a "mean look, and intentionally stepped" on Plaintiff's foot "while
      saying some smart remark" to Plaintiff. Plaintiff also contends that when he
      went to meet with Wade the next day, the Secretary told Plaintiff he "had no
      business running for President because [Plaintiff] did not salute the flag . . .
      ."

These allegations on their face show no violation of a federal constitutional right or

of a right at common law. The judgment of the District Court is, accordingly,


                                          2
          Case: 16-10162      Date Filed: 10/12/2016     Page: 3 of 3


AFFIRMED. 1




1
    Jones’ motion for the appointment of counsel is DENIED.
                                        3